Filed 4/15/13 P. v. International Fidelity Ins. Co. CA1/1
                       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
 publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
 or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                        FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
v.
                                                           A132833
INTERNATIONAL FIDELITY
INSURANCE COMPANY,                                         (San Francisco County
         Defendant and Appellant.                           Super. Ct. Nos. 2406584, 2406585)


           In this appeal, defendant International Fidelity Insurance Company (International
 Fidelity), challenges the trial court‟s denial of its motion brought pursuant to Penal Code
 section 1305, subdivision (g), to vacate a forfeiture of bail.1 We conclude that
 International Fidelity failed to prove, as required by section 1305, subdivision (g), that
 the San Francisco District Attorney‟s Office refused to extradite two fugitives, who failed
 to appear in court and fled the country to Italy, after the fugitives were temporarily
 detained and identified by a local law enforcement agent. We therefore affirm the
 judgment.
                  STATEMENT OF FACTS AND PROCEDURAL HISTORY
           In February and March of 2009, defendant International Fidelity issued two
 separate bail bonds, each in the amount of $250,000, for the release of Kip and Nicole
 Macy, husband and wife, who had been arrested and charged with various felonies. The
 Macys failed to appear in court as ordered on June 4, 2010. The court ordered forfeiture
 1
     All further statutory references are to the Penal Code.
of their bails and issued bench warrants. The notice of forfeiture was mailed to defendant
on June 23, 2010.
       Defendant thereafter engaged in efforts, through its bail agent Geri Campana, to
locate the Macys, who were traced to Europe. Defendant presented evidence in the form
of Campana‟s declaration that in October of 2010, the San Francisco District Attorney‟s
(SFDA) office expressed unwillingness to sign an agreement to extradite the Macys due
to the associated prohibitive costs. Without the cooperation of the SFDA‟s office,
defendant was unable to obtain an “Interpol Red Notice,” or enlist the assistance of the
U.S. Attorney, the State Department, or foreign local law enforcement agencies, to detain
and extradite the Macys.
       An extension of the 180-day time limit to seek relief from forfeiture of bail
(§ 1305.4) was granted in January of 2011. By March of 2011, through an investigation
by Campana the Macys were ultimately located in Florence, Italy. Campana also
declared that on March 23, 2011, a deputy in the SFDA‟s office confirmed that
extradition of the Macys would not be sought.
       On March 30, 2011, the Macys were contacted by Campana and another bail agent
Ron Lee, and escorted to a police station in Florence, Italy. Local authorities refused to
take them into custody. The American Embassy and the FBI also declined to detain the
fugitives “due to the lack of Interpol Red Notice.” In early April, Campana notified the
SFDA‟s office that the Macys had been temporarily detained, but was again advised that
“they would not elect extradition due to the cost.” Campana and Lee then returned to San
Francisco.
       On April 26, 2011, Campana returned to Florence. Two days later she and a local
law enforcement officer met with the Macys to sign an “ID Affidavit, finger print and
photograph the fugitives.” Campana contacted her attorney to notify the SFDA‟s office
of the detention of the Macys, then returned to the United States. Her declaration further
states: “I understand SFDA‟s position has not changed. They do not wish to extradite.
They do not seek extradition.”


                                             2
       On May 31, 2011, defendant filed a motion to vacate forfeiture and for
exoneration of bail pursuant to section 1305, subdivision (g), which was accompanied by
the bail agent‟s supporting declaration. In opposition to the motion, the city attorney
asserted that the prosecuting agency had “elected to extradite the defendant Kip Macy
from Italy.” The attached declaration of the deputy city attorney assigned to “bail
forfeiture matters,” Leonor Noguez, stated that someone from the SFDA‟s office
informed her by phone “that their office decided to extradite the defendant, Kip Macy
from Italy.” The declaration added that “a representative from the District Attorney‟s
Office would be present in court at the hearing of this matter on June 15, 2011, to make
that representation to the Court.”
       At the hearing on the motion to vacate the bail forfeiture, the deputy district
attorney represented that upon consideration of information received from the
Department of Justice “indicating the cost” and necessary procedures, the “People‟s
position has changed,” and “we have elected to proceed to extradition.” Defendant
argued in response that the elements of section 1305, subdivision (g), had already been
satisfied, and plaintiff‟s belated decision to extradite defendants did not warrant denial of
relief. The trial court denied the motion, based on a finding that under section 1305,
subdivision (g), the SFDA‟s office was not “bound” to its prior refusal to extradite, and in
response to the motion was entitled to “say we are going to extradite them.”
                                      DISCUSSION
       Defendant argues that the bail agent “complied with all of the terms of . . . Penal
Code section 1305(g) which allows for exoneration if the terms are met and the
prosecuting agency declines to seek extradition.” Defendant maintains that the
prosecution failed to present admissible evidence of an election by the SFDA‟s office to
extradite, and in any event the “right to exoneration was complete when the surety
complied with all of the requirements of Section 1305(g),” even if the prosecution
subsequently retracted the earlier decision not to extradite the Macys.




                                              3
I. The Appealability of the Order Denying the Motion to Vacate Forfeiture of Bail.
       Plaintiff argues that defendant surrendered the right to appeal from the denial of
the motion to vacate forfeiture by failing to timely file an appeal from the trial court‟s
entry of summary judgments declaring the bonds forfeited on August 1, 2011. Plaintiff
acknowledges the orders denying the “motions to vacate forfeiture and the summary
judgments entered after forfeiture are separately appealable orders,” but claims that due
to defendant‟s failure to “file[] a notice of appeal from the summary judgments, they are
now final, conclusive and not subject to collateral attack by the present appeal from the
court‟s orders denying [defendant‟s] motions to vacate the bail forfeitures in these
consolidated cases. (See People v. American Contractors Indemnity Co. [(2004)] 33
Cal.4th [653,] 660.)”
       We agree with plaintiff that when the surety fails to vacate a forfeiture of a bond
by the end of the appearance period, “the court is required to enter summary judgment
against the surety. (§ 1306, subd. (a).)” (People v. American Contractors Indemnity Co.
(2004) 33 Cal. 4th 653, 657.) Summary judgments in bail bond proceedings “are
appealable where „the judgment was not entered in accordance with the consent given in
the undertaking.‟ [Citations.]” (Id. at p. 664.) We also agree that a party is generally
prohibited from seeking review from the entry of summary judgment by its failure to file
an appeal within the prescribed time limits. (See Starpoint Properties, LLC v. Namvar
(2011) 201 Cal. App. 4th 1101, 1107; Payne v. Rader (2008) 167 Cal. App. 4th 1569,
1573.)2
       However, a summary judgment entered in accordance with the terms of consent
given in the bond is not appealable, although the judgment, a final determination of the
rights of the parties, is considered appealable. (See County of Los Angeles v. Fairmont
Specialty Group (2009) 173 Cal. App. 4th 538, 542, fn. 2 (County of Los Angeles); People

2
  A notice of appeal from a judgment must be filed on or before the earliest of (1) 60 days after
the trial court‟s mailing of the notice of entry of judgment; (2) 60 days after a party‟s service of
the notice of entry of judgment; or (3) 180 days after entry of judgment. (Cal. Rules of Court,
rule 8.104(a)(1).) Defendant did not file an appeal from the entry of summary judgment within
the time limits specified by rule 8.104.

                                                  4
v. Fairmont Specialty Group (2009) 173 Cal. App. 4th 146, 151, fn. 5; County of Los
Angeles v. Surety Ins. Co. (1984) 162 Cal. App. 3d 58, 60.)3 More importantly, a ruling on
the motion to vacate the forfeiture is an entirely separate order, separately appealable in
its own right. (See People v. Indiana Lumbermens Mutual Ins. Co. (2012) 202
Cal. App. 4th 1541, 1543, fn. 1; County of Los Angeles, supra, at p. 542; People v. Ranger
Ins. Co., supra, 51 Cal. App. 4th 1379, 1382.) Defendant may not be entitled to set aside
the summary judgment by collateral attack once it is final (People v. American
Contractors Indemnity Co., supra, 33 Cal. 4th 653, 657, 665), but is not precluded from
pursuing the present timely appeal from the ruling on the separate motion to vacate the
forfeiture. We turn to the merits of the appeal.
II. The Admission of Evidence that the Prosecution Decided to Extradite the Macys.
       The focus of our attention is on the statutory scheme governing bail forfeitures,
which is “ „found in Penal Code section 1305 et seq. These provisions must be carefully
followed by the trial court, or its acts will be considered without or in excess of its
jurisdiction. [Citation.]‟ [Citation.] [¶] In interpreting these statutes, we must bear in
mind that „ “[t]he law traditionally disfavors forfeitures and this disfavor extends to
forfeiture of bail. [Citations.] Thus, Penal Code sections 1305 and 1306 dealing with
forfeiture of bail bonds must be strictly construed in favor of the surety to avoid the harsh
results of a forfeiture.” ‟ [Citation.]” (People v. The North River Ins. Co. (2011) 200
Cal. App. 4th 712, 717; see also People v. Accredited Surety & Casualty Co. (2012) 209
Cal. App. 4th 617, 621.)
       Section 1305 describes a number of circumstances under which forfeiture of a
bond may be set aside or vacated and the bond exonerated. (People v. Accredited Surety
& Casualty Co. (2004) 132 Cal. App. 4th 1134, 1138–1139.) Specifically, section 1305,
subdivision (g), applies where, as here, the “criminal defendant has fled to a foreign
country but is not in custody.” (People v. Western Ins. Co. (2012) 204 Cal. App. 4th 1025,

3
 Conversely, “ „a summary judgment not entered in accordance with the consent given in the
bond is appealable.‟ ” (People v. Bankers Ins. Co. (2010) 182 Cal. App. 4th 582, 585–586,
quoting People v. Ranger Ins. Co. (1996) 51 Cal. App. 4th 1379, 1382–1383.)

                                              5
1030.) The statute provides: “In all cases of forfeiture where a defendant is not in
custody and is beyond the jurisdiction of the state, is temporarily detained, by the bail
agent, in the presence of a local law enforcement officer of the jurisdiction in which the
defendant is located, and is positively identified by that law enforcement officer as the
wanted defendant in an affidavit signed under penalty of perjury, and the prosecuting
agency elects not to seek extradition after being informed of the location of the defendant,
the court shall vacate the forfeiture and exonerate the bond . . . .” (Italics added.)
       The record demonstrates that the bail agent for International Fidelity temporarily
detained the Macys in the presence of a local law enforcement officer of the jurisdiction
in which they were located, and they were positively identified by that law enforcement
officer as the wanted defendants in an affidavit signed under penalty of perjury on April
28, 2011. The crucial remaining issue in the case, as the trial court recognized, is
whether the prosecuting agency elected not to seek extradition of the Macys, as section
1305, subdivision (g), also requires for forfeiture of a bond to be set aside or vacated.
The bail agent‟s declaration indicates that the SFDA‟s office repeatedly declined to
extradite the Macys while they were fugitives. Defendant claims the court considered
inadmissible evidence of a change in the position of the prosecuting agency, presented in
response to the motion to vacate the bail forfeiture, to ultimately elect to extradite the
Macys. International Fidelity points out that the only evidence of the prosecuting
agency‟s decision to extradite consisted of the “unsworn, and unknowing, statements of
counsel” made orally at the June 15, 2011 motion hearing, which should have been
“stricken from the record” upon objection by its counsel.
       California Rules of Court, rule 3.1306 specifies that evidence received at a “law
and motion hearing must be by declaration or request for judicial notice without
testimony or cross-examination, unless the court orders otherwise for good cause shown,”
and a “party seeking permission to introduce oral evidence, except for oral evidence in
rebuttal to oral evidence presented by the other party, must file, no later than three court
days before the hearing, a written statement stating the nature and extent of the evidence
proposed to be introduced and a reasonable time estimate for the hearing.” (See also Doe

                                               6
v. United States Swimming, Inc. (2011) 200 Cal. App. 4th 1424, 1436.) Under rule 3.1306
the trial court is empowered to determine motions upon affidavits alone, and has the
discretion to grant or refuse oral testimony. (Doe, supra, at p. 1436; In re Marriage of
Nadkarni (2009) 173 Cal. App. 4th 1483, 1499; Velez v. Smith (2006) 142 Cal. App. 4th
1154, 1160.) We believe the city attorney, in an effort to comply with California Rules
of Court, rule 3.1306, should have filed appropriate declarations from the district attorney
affirming their desire to extradite the fugitives. It is professionally inexcusable to refrain
from including this documentation. We would expect the office of the city attorney to
comply with the approved procedures of good law and motion practice.
        Section 1305 provides the specific and exclusive statutory procedures that govern
the forfeiture and exoneration of bail; the specified procedures set forth in these
provisions are jurisdictional and must be strictly followed or the court acts without or in
excess of its jurisdiction. (People v. Ranger Ins. Co. (1999) 76 Cal. App. 4th 326, 328–
329; County of Los Angeles v. Ranger Ins. Co. (1999) 70 Cal. App. 4th 10, 16; People v.
Topa Ins. Co. (1995) 32 Cal. App. 4th 296, 300.) Subdivision (g) of the statute does not
delineate any procedural provisions governing notice, service of a motion or the right to a
hearing and to present evidence with respect to setting aside the forfeiture when a
defendant is not in custody and the prosecuting attorney elects not to extradite. (See
People v. American Contractors Indemnity (1999) 74 Cal. App. 4th 1037, 1043.)
Subdivision (g) sets forth a more informal procedure; it merely provides that an affidavit
supporting exoneration of forfeiture must be “signed under penalty of perjury,” and under
section 1305 the burden is placed on the bonding company to establish the elements of
exoneration by “competent evidence” that its case falls within the four corners of the
enumerated statutory requirements. (People v. American Bankers Ins. Co. (1992) 4
Cal. App. 4th 348, 354; People v. United Bonding Ins. Co. (1970) 12 Cal. App. 3d 349,
353.)
        Nothing in section 1305 prevents the trial court from considering oral testimony in
support of or in opposition to a motion to vacate forfeiture of bail. In any event, the
plaintiff also submitted a declaration of a deputy city attorney assigned to bail forfeiture

                                              7
cases that she had been informed by the SFDA‟s office of the decision to extradite the
Macys. According to the declaration, a representative from the SFDA‟s office would
appear in court at the hearing to affirm the decision to extradite. Thus, in accordance
with rule 3.1306, before the hearing the prosecution filed a written statement stating the
nature and extent of the oral evidence proposed to be introduced. The evidence contained
in the declaration and presented at the hearing, while hearsay, was competent and
admissible. (Kulshrestha v. First Union Commercial Corp. (2004) 33 Cal. 4th 601, 609–
610; Rosenblum v. Safeco Ins. Co. (2005) 126 Cal. App. 4th 847, 863.) The hearsay rule
does not preclude admission of statements made in a declaration in proper form when the
declaration is not offered for the truth of the matter asserted, but rather to establish that
the statutory requirements of section 1305 have been met. (People v. Safety National
Casualty Corp. (2010) 186 Cal. App. 4th 959, 970–971; County of Los Angeles v.
American Contractors Indemnity Co. (2007) 152 Cal. App. 4th 661, 667–669.) We also
conclude that the trial court properly exercised discretion to admit the oral statements.
Good cause existed to consider the statements, which were derived from a reliable source
and offered to clarify the SFDA‟s office‟s decision on extradition.
III. The Trial Court’s Finding that the Surety Failed to Comply with the Requirements
of Section 1305, Subdivision (g).
       International Fidelity also challenges the trial court‟s finding that the requirements
of section 1305, subdivision (g), were not satisfied. Defendant argues that under section
1305, subdivision (g), a surety is entitled to relief as soon as the fugitive is detained and
identified by a local law enforcement officer as the wanted defendant, as the affidavit
signed under penalty of perjury by the bail agent proved in the present case. Defendant
asserts that “the prosecuting agency confirmed that they still would not extradite” the
Macys, so the “surety was entitled to relief” under section 1305, subdivision (g). The
“right to exoneration was complete” and unalterable, maintains defendant, “when the
surety complied with all the requirements of Section 1305(g).” Defendant adds that the
“last minute change of heart” by the SFDA‟s office at the hearing on the motion to vacate
the bond forfeiture does not defeat the surety‟s right to relief.

                                               8
       We find that defendant‟s supporting affidavit did not adequately prove all the
elements of section 1305, subdivision (g). The affidavit established that the prosecuting
agency repeatedly refused to extradite the Macys before compliance with the statutory
mandates by defendant. However, section 1305, subdivision (g), expressly provides that
the court must vacate the forfeiture and exonerate the bond if the affidavit shows the bail
agent has temporarily detained the fugitive in the presence of a local law enforcement
officer of the jurisdiction in which the defendant is located, the defendant is positively
identified by that law enforcement officer as the wanted defendant, “and the prosecuting
agency elects not to seek extradition after being informed of the location of the
defendant.”
       We must interpret the meaning of the provision that requires the surety to prove
the prosecuting agency elected “not to seek extradition after being informed of the
location of the defendant.” “ „In statutory construction cases, our fundamental task is to
ascertain the intent of the lawmakers so as to effectuate the purpose of the statute.
[Citation.]‟ [Citation.] „ “We begin by examining the statutory language, giving the
words their usual and ordinary meaning.” [Citations.] If the terms of the statute are
unambiguous, we presume the lawmakers meant what they said, and the plain meaning of
the language governs. [Citations.] If there is ambiguity, however, we may then look to
extrinsic sources, including the ostensible objects to be achieved and the legislative
history. [Citation.] In such cases, we “ „ “select the construction that comports most
closely with the apparent intent of the Legislature, with a view to promoting rather than
defeating the general purpose of the statute, and avoid an interpretation that would lead to
absurd consequences.” ‟ ” [Citation.]‟ [Citation.]” (In re Marriage of Nadkarni, supra,
173 Cal. App. 4th 1483, 1497.)
       We must also acknowledge that the law disfavors the forfeiture of bail, which
requires that we strictly construe section 1305 dealing with forfeiture of bail bonds in
favor of the surety to avoid the harsh results of a forfeiture. (People v. Lexington
National Ins. Corp. (2010) 181 Cal. App. 4th 1485, 1489–1490; see also People v. Indiana
Lumbermens Mutual Ins. Co. (2010) 49 Cal. 4th 301, 313; People v. Allegheny Casualty

                                              9
Co. (2007) 41 Cal. 4th 704, 714.) The object of bail and its forfeiture is to insure the
defendant‟s attendance and his or her obedience to the orders and judgment of the court,
not to either provide revenue to the state or punish the surety. “Nevertheless, a bail bond
is a contract between the government and the surety”; “when this contract is breached,
the bond should be enforced.” (People v. Accredited Surety & Casualty Co., supra, 209
Cal. App. 4th 617, 621.) “On appeal, we review the trial court‟s resolution of a motion to
set aside a bail forfeiture under the abuse of discretion standard [citation], subject to the
protections afforded by the statutory scheme addressing bail forfeiture [citation].”
(People v. Lexington National Ins. Corp., supra, at p. 1489.)
       As we read the explicit language of section 1305, subdivision (g), the burden is on
the surety to prove that after the defendant has been detained and identified in an
affidavit as specified in the statute, the prosecuting agency expresses an election not to
extradite. The Legislature “required the bail agent to temporarily detain the defendant
and bring him before a local law enforcement officer to determine his identity and find
out whether the prosecutor in California will seek the defendant’s extradition,” as a
prerequisite to relief under section 1305, subdivision (g). (County of Los Angeles v.
American Contractors Indemnity Co., supra, 152 Cal. App. 4th 661, 668, italics added.)
We think our interpretation not only comports with the plain meaning of the statutory
language, but strikes a balance between granting the prosecuting agency the opportunity
to determine whether to extradite with firm knowledge of the place and circumstances of
the detention – that is, once the bail agent has securely detained and, through a local law
enforcement officer, positively identified the fugitive – and avoiding the harsh results of a
forfeiture.
       Here, the bail agent‟s affidavit fails to establish that the SFDA‟s office declined to
extradite after being informed the remaining elements of section 1305, subdivision (g)
had been satisfied. The affidavit states that on April 28, 2011, the Macys were detained
and identified by a local law enforcement officer. The bail agent then contacted
defendant‟s attorney to ask the SFDA‟s office‟s “position on extradition.” The only other
reference to the decision to extradite is the bail agent‟s statement after her return to San

                                              10
Francisco that, “I understand SFDA‟s position has not changed. They do not wish to
extradite.” The bail agent‟s understanding is not an expression by the prosecuting
agency of an election not to seek extradition within the meaning of section 1305,
subdivision (g). In the absence of evidence of bad faith, proof of the prosecuting
agency‟s refusal to sign an “Interpol Red Notice” or agree to extradite the Macys before
they were temporarily detained and positively identified by a local law enforcement
officer of the jurisdiction does not meet the statutory requirement. Finally, evidence of
the decision of the SFDA‟s office to extradite the Macys once the remaining elements of
the statute were satisfied defeats the motion to vacate the forfeiture of bail under section
1305, subdivision (g). We conclude that the trial court properly denied the motion to
vacate the forfeiture of bail.
       Accordingly, the judgment is affirmed.




                                                __________________________________
                                                Dondero, J.


We concur:


__________________________________
Margulies, Acting P. J.

__________________________________
Banke, J.




                                             11